                  Case 8:18-bk-12127-TA                Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59            Desc
                                                        Main Document     Page 1 of 7


                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   Rafael R. Garcia-Salgado, Bar No. 283230
                           1851 East First Street, Suite 1550
                       3   Santa Ana, CA 92705-4067
                           Telephone:     949.863.3363
                       4   Facsimile:     949.863.3350

                       5   Attorneys for Creditor
                           TROJAN CAPITAL INVESTMENTS, LLC
                       6

                       7

                       8                                  UNITED STATES BANKRUPTCY COURT

                       9                                      CENTRAL DISTRICT OF CALIFORNIA

                  10                                               SANTA ANA DIVISION

                  11       In re                                               Case No. 8:18-bk-12127-TA
                  12                                                           Chapter Number: 13
                  13       ROSE M MAGANA,                                     SECURED CREDITOR TROJAN
                                                                              CAPITAL INVESTMENTS, LLC’S
                  14                                                          OBJECTION TO SECOND AMENDED
                                                                              CHAPTER 13 PLAN
                  15                                Debtor,
                                                                              [PLAN CONFIRMATION HEARING]
                  16
                                                                              DATE: October 17, 2018
                  17                                                          TIME: 1:30 p.m.
                                                                              CTRM: 5B
                  18

                  19
                  20                TROJAN CAPITAL INVESTMENTS, LLC (“Trojan”) hereby objects (the “Objection”)

                  21       to confirmation of the Debtor’s proposed Second Amended Chapter 13 Plan [Docket No. 54] (the

                  22       “Plan”) in the above-referenced matter. This Objection is based on the authorities cited herein

                  23       and on such additional submissions and argument as may be presented at or before the

                  24       confirmation hearing. In support of its Objection, Trojan respectfully states as follows:

                  25       I.       INTRODUCTION

                  26                Trojan requests that the Court deny confirmation of the Plan, as the Debtor fails to

                  27       contribute all of her disposable income to the Plan. On August 16, 2018, the Debtor filed

                  28       amended schedules showing $2,500.77 in net income. [Docket No. 41]. Further, the Debtor has
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                           -1-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA               Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59               Desc
                                                       Main Document     Page 2 of 7


                       1   since paid off one of her secured vehicle loans, further increasing her disposable income by

                       2   another $235.09 a month [Docket No. 55; Claim No. 1]. The Plan, however, proposes payments

                       3   of only $2,296 a month. Whether under the means test or under her schedules, the Debtor thus

                       4   fails to commit her disposable income to the Plan.

                       5   II.      ARGUMENT

                       6            1.        The provisions of 11 U.S.C. § 1325 set forth the requirements for the Court to

                       7   confirm a Chapter 13 Plan. The burden is on the debtor to demonstrate that the plan meets the

                       8   conditions essential for confirmation. Warren v. Fidelity & Casualty Co. of N.Y. (In re Warren),

                       9   89 B.R. 87, 93 (B.A.P. 9th Cir. 1988). For the reasons detailed herein, the Debtor fails to meet
                  10       this burden.
                  11                A.        The Plan is Not Proposed in Good Faith
                  12
                                    2.        “Bankruptcy Code section 1325(a)(3) requires that a plan be filed in good faith.
                  13
                           ‘Good faith’ is not statutorily defined and must be determined on a case-by-case basis and on the
                  14
                           totality of the circumstances and the particular features of each chapter 13 plan. In re Padilla, 213
                  15
                           B.R. 349, 352 (9th Cir. B.A.P. 1997) (citing In re Goeb, 675 F.2d 1386 (9th Cir. 1982)). ‘The
                  16
                           burden of establishing good faith is on the debtor.’” In re Thornhill, 268 B.R. 570, 572 (Bankr.
                  17
                           E.D. Cal. 2001) (quoting In re Warren, 89 B.R. 87 (9th Cir. BAP 1988)).
                  18
                                    3.        The Plan is not proposed in good faith because this case was filed solely to prevent
                  19
                           one secured creditor’s enforcement of its lien rights. First, the Debtor filed this fourth serial
                  20
                           petition after the dismissal of her third case earlier this year in order to enjoin once again Trojan’s
                  21
                           enforcement of its deeply delinquent loan. This is textbook bad faith. See In re Leavitt, 209 B.R.
                  22
                           935, 940 (B.A.P. 9th Cir. 1997), aff’d, 171 F.3d 1219 (9th Cir. 1999) (“bad faith exists where the
                  23
                           debtor filed a petition only with the intention to defeat state court litigation”); In re Powers, 135
                  24
                           B.R. 980, 992 (Bankr. C.D. Cal. 1991) (bad faith where “The petition was filed on the eve of
                  25
                           foreclosure” and “There is no pressure from non-moving creditors.”). Courts have thus found bad
                  26
                           faith justifying dismissal of a bankruptcy case where the “sole purpose of the plan is to delay and
                  27
                           frustrate the efforts of a single secured creditor in the enforcement of his lien rights.” In re
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                             -2-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA                Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59                              Desc
                                                        Main Document     Page 3 of 7


                       1   Poston, 78 B.R. 308, 309 (Bankr. N.D. Fla. 1987); In re Landmark Capital Co., 27 B.R. 273, 279

                       2   (Bankr. D. Ariz. 1983) (dismissal for bad faith filing where “sole purpose of the filing” of the

                       3   bankruptcy proceeding was to frustrate a foreclosure).

                       4            B.        The Debtor Fails to Commit Projected Disposable Income
                       5
                                    4.        Having hindered Trojan from enforcing its secured creditor rights, the Debtor now
                       6
                           tries to slow-walk this bankruptcy case by committing only some of her disposable income to the
                       7
                           Plan. This is impermissible, and a sign that the Plan is not in good faith, especially in light of the
                       8
                           fact the Debtor has been in bankruptcy for most of the past nine years.
                       9
                                    5.        Section 1325 requires all of the Debtor’s disposable income to be applied to
                  10
                           payments under the Plan.1 If a plan pays 100% of claims but does not commit all disposable
                  11
                           income, the debtor must pay interest on claims. In re McKenzie, 516 B.R. 661, 664 (Bankr. M.D.
                  12
                           Ga. 2014) (In a 100% plan, “this Court holds that where the debtor is not paying all of his
                  13
                           projected disposable income to unsecured creditors as required by section 1325(b)(1)(B), the
                  14
                           debtor must pay interest on unsecured claims in order to comply with section 1325(b)(1)(A)); see
                  15
                           also In re Sampson-Pack, No. 12-30589-NVA, 2014 WL 1320371, at *1 (Bankr. D. Md. Mar. 31,
                  16
                           2014) (“this Court agrees with the Trustee and finds that § 1325(b)(1) requires the Debtor to pay
                  17
                           interest on unsecured claims if the Debtor fails to commit all disposable income to the payment of
                  18
                           unsecured creditors, but nonetheless pays unsecured creditors in full”); In re Braswell, No. BR
                  19
                           13-60564-FRA13, 2013 WL 3270752, at *1 (Bankr. D. Or. June 27, 2013) (sustaining a trustee’s
                  20
                           objection to confirmation of a 100% plan, noting “If the Debtor wishes to pay less than his
                  21
                           projected disposable income into the plan, then he must pay all unsecured claims in full, with
                  22
                           interest calculated at 5.75% per annum, unless other terms acceptable to the Trustee are made.”).
                  23
                           This compensates creditors for their increased risk from having to wait sixty months to be paid in
                  24
                           full. See id. at *5.
                  25

                  26       1
                            “The statute unequivocally requires the Debtors’ projected disposable income to be disbursed to the unsecured
                           creditors. In effect, this section sets up a trust fund for unsecured creditors within the Trustee's disbursement account.
                  27       This process begins on the date ‘that the first payment is due under the plan.’” In re Vining, No. 06-12593, 2008 WL
                           2073966, at *3 (Bankr. N.D.N.Y. May 14, 2008).
                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                                    -3-              OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA               Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59                Desc
                                                       Main Document     Page 4 of 7


                       1            6.        The Plan in this case fails this requirement. At least the Debtor’s monthly net

                       2   income of $2,500.77 from her amended schedules [Docket No. 41], plus the additional $235.09 a

                       3   month from the Debtor’s post-petition payoff of her car loan, should be committed in its entirety

                       4   to plan payments, rather than the proposed $2,296.00 for months 4-60. Merely somewhat

                       5   increasing by a small amount the payments under the Plan after having removed educational

                       6   expenses from her amended schedules is insufficient. The Debtor is required to commit the entire

                       7   amount of her disposable income to the Plan.

                       8            7.        The Debtor’s monthly disposable income as determined by her means test [Docket

                       9   No. 13] is $914.46. This figure as defined by Official Form 122C-2 is the payment amount to
                  10       unsecured creditors after payment of her 1) tax and 2) secured mortgage and 3) vehicle debts.

                  11       Those three types of debts, as proposed in the Plan, swallow nearly the entirety of all Plan

                  12       payments. This is impermissible—the Debtor should be paying as close as possible to the

                  13       $914.46 amount monthly to unsecured creditors in the Plan. See In re Welsh, 465 B.R. 843, 853

                  14       (B.A.P. 9th Cir. 2012), aff’d, 711 F.3d 1120 (9th Cir. 2013) (“BAPCPA did not, however, change

                  15       the requirement that, if there is an objection to confirmation, the plan must provide for payment

                  16       of all projected disposable income to unsecured creditors.”). This can only be achieved by

                  17       maximizing the Plan payment to equal the Debtors’ disposable income. See, e.g., In re Vining,

                  18       No. 06-12593, 2008 WL 2073966, at *4 (Bankr. N.D.N.Y. May 14, 2008) (“in effectuating the

                  19       2005 amendments, Congress wanted heightened protection for the unsecured creditor body. This
                  20       is accomplished by requiring immediate, in effect, protected status of the Debtors’ disposable

                  21       income that is tendered to the Trustee every month for unsecured creditors. Otherwise, in many

                  22       cases, a debtor would have little incentive to remain in a Chapter 13 plan once the secured

                  23       creditors’ claims or issues were resolved.”).

                  24                8.        If the Court is inclined to confirm the Plan without the Debtor committing all of

                  25       her projected disposable income anyway, then the Plan should be amended to pay interest on

                  26       claims. In re Sampson-Pack, No. 12-30589-NVA, 2014 WL 1320371, at *5 (Bankr. D. Md. Mar.

                  27       31, 2014) (requiring a debtor with a 100% plan to pay interest on claims) (“The price a debtor

                  28       pays for not committing all of her disposable income to her plan is interest. This insures,
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                             -4-            OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA               Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59               Desc
                                                       Main Document     Page 5 of 7


                       1   consistent with the language of § 1325(b)(1), that creditors either are receiving all of a debtor’s

                       2   disposable income or that that they are compensated for the debtor’s elective delay.”) (citing In re

                       3   Hight-Goodspeed, 486 B.R. 462, 463 (Bankr. N.D. Ind. 2012)).

                       4            9.        In light of the above authorities, the Court should deny confirmation of the Plan

                       5   unless it is amended to commit the Debtor’s disposable income in full.

                       6   III.     CONCLUSION

                       7            Based on the foregoing, Trojan respectfully requests that the Plan not be confirmed and

                       8   this case dismissed.

                       9
                  10       Dated: October 3, 2018                                Respectfully submitted,
                  11                                                             BURKE, WILLIAMS & SORENSEN, LLP
                  12

                  13
                                                                                 By:
                  14                                                                   Richard J. Reynolds
                                                                                       Rafael R. Garcia-Salgado
                  15                                                                   Attorneys for Creditor
                                                                                       TROJAN CAPITAL INVESTMENTS,
                  16                                                                   LLC
                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                             -5-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA             Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59              Desc
                                                     Main Document     Page 6 of 7


                       1                            PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is:
                       3   Burke, Williams & Sorensen, LLP, 1851 East First Street, Suite 1550, Santa Ana, California
                           92705-4067
                       4   A true and correct copy of the foregoing document
                           entitled (specify):                                     CREDITOR TROJAN CAPITAL
                       5   INVESTMENTS, LLC’S OBJECTION TO FIRST AMENDED CHAPTER 13 PLAN
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:
                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) _______, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                  10
                                 •   Amrane (SA) Cohen (TR) efile@ch13ac.com
                  11             •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                     nef@bwslaw.com,jgomez@bwslaw.com
                  12
                                 •   Rejoy Nalkara rejoy.nalkara@americaninfosource.com
                  13             •   Richard J Reynolds rreynolds@bwslaw.com,
                                     psoeffner@bwslaw.com,tmims@bwslaw.com,rjr-nef@bwslaw.com;fcabezas@bwslaw.com
                  14             •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
                                 •   Bruce D White whiteandroseman@aol.com, davidbr72037@notify.bestcase.com
                  15
                                                                                                Service information continued
                  16                                                                        on attached page

                  17       2. SERVED BY UNITED STATES MAIL:
                           On (date) _________, I served the following persons and/or entities at the last known addresses
                  18       in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                           sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                  19       Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                           later than 24 hours after the document is filed.
                  20
                                                                         Judge:
                  21                                                     Honorable Theodor C. Albert
                                                                         United States Bankruptcy Court
                  22       Debtor:                                       Central District of California
                           Rose M Magana                                 Ronald Reagan Federal Building and Courthouse
                  23       1061 Monterey Street                          411 West Fourth Street, Suite 5085
                           La Habra, CA 90631                            Santa Ana, CA 92701-4593
                  24
                                                                                                Service information continued
                  25                                                                        on attached page

                  26       ///

                  27       ///

                  28       ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                          -6-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
                  Case 8:18-bk-12127-TA               Doc 68 Filed 10/03/18 Entered 10/03/18 18:07:59             Desc
                                                       Main Document     Page 7 of 7


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date) ________, I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5                                                                        Service information continued
                                                                                            on attached page
                       6
                           I declare under penalty of perjury under the laws of the United States that the foregoing is true
                       7   and correct.

                       8

                       9
                           10/3/18                  Bernadette C. Antle
                  10        Date                       Printed Name                                Signature
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4847-3588-5427 v1
  ATTO RNEY S AT LAW       06837-0054.001
                                                                          -7-           OBJECTION TO SECOND AMENDED PLAN
     SANTA A NA
